DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benes R et al. (DE – 102014219121, from IDS, Examiner disclosed English machined translation of description for rejection reference).
As per claim 1, Benes disclose Method for Controlling Braking Device of Rail comprising:

monitoring a kinematic state of the traction vehicle (This mean that one or more, but not all, braking device(s) of the braking device are activated in the first holding brake operating state, that’s require some kind of monitoring device, [0019], [0062], Fig: 1); and
if the maximum applicable holding force is less than a pushing or tractive force acting on the traction vehicle and if a first undesirable kinematic state is detected, actuating the traction device such that a counteracting traction force is provided for at least one of braking and holding the traction vehicle at a standstill, ([0035] – [0037], Fig: 1).

As per claim 2, Benes disclose wherein the first friction braking device is configured to provide an increased holding braking force compared to the first holding braking force  [0039]-[0044], [0063], and/or
wherein the traction vehicle has a second friction braking device for providing a second holding braking force, which can be provided in addition to the first holding braking force [0039]-[0044], and

As per claim 3, Benes disclose wherein
the traction vehicle comprises an adhesion device for increasing adhesion between a traction wheel of the traction device and a corresponding running surface (The braking device can be a non-dynamic braking device, in particular a friction braking device, [0014]), and
wherein the adhesion device is activated at least simultaneously with, and in particular earlier than, the actuation of the traction device for braking and holding the traction vehicle at the standstill [0020].

As per claim 5, Benes disclose wherein
a traction vehicle comprising at least one friction braking device for generating at least one holding braking force [0013] – [0016], a traction device for generating a traction force and a control device, wherein the control device and the traction vehicle are configured to conduct the method, [0044].

As per claim 7, Benes disclose wherein at least one supplementary vehicle coupled to the traction vehicle, the supplementary vehicle having at least one supplementary braking device for generating a supplementary braking force (Method for controlling rail vehicle so that it’s inherently disclose the supplementary vehicle having 
actuating the first friction braking device and applying the first holding braking force (According to the invention, a first number of braking devices of the braking device is activated in a first holding brake operating state, the first number being smaller than the predetermined number, that is to say the number of all braking devices of the braking device, [0018], [0019], Fig: 1);
monitoring a kinematic state of at least one of the traction vehicle and the supplementary vehicle (This mean that one or more, but not all, braking device(s) of the braking device are activated in the first holding brake operating state, that’s require some kind of monitoring device, [0019], [0062], Fig: 1); and
if a first undesired kinematic state is detected, actuating the traction device such that a counteracting traction force is provided for braking and holding the multi unit vehicle at a standstill ([0035] – [0037], , Fig: 1).

As per claim 8, Benes disclose wherein the multi unit vehicle for holding the multi unit vehicle at the standstill is operated in a holding operation mode, and wherein exclusively the first friction braking device and traction device of the traction vehicle and/or no actuation of the supplementary braking device of the supplementary vehicle for holding the multi unit vehicle at the standstill is effected [0039] – [0044].

As per claim 9, Benes disclose wherein the kinematic state of the traction vehicle and/or the multi unit vehicle is determined at least by means of a first measured 

As per claim 10, Benes disclose wherein the kinematic state of the traction vehicle and/or the multi unit vehicle is determined at least by a second measured value, and wherein the second undesired kinematic state is present when the second measured value exceeds a second threshold and/or when the actuation of the traction device for braking and holding the multi unit vehicle to the standstill is unsuccessful ([0059] – [0063], Fig: 1).

As per claim 11, Benes disclose wherein the supplementary braking device is actuated in presence of a third undesirable kinematic states; if a third measured value exceeds a third threshold (If the further holding brake operating state is activated, the first holding brake operating state is deactivated., [0055]).

As per claim 12, Benes disclose Method for Controlling Braking Device of Rail comprising:
braking the vehicle and/or the multi unit vehicle to a standstill (Fig: 1),
activating a holding operation mode of the vehicle and/or the multi unit vehicle (bogie, 6, 7 and 8, Fig: 1), while specifying the holding operation mode is performed on an ascending or a descending underground [058] – [0063].

As per claim 13, Benes disclose at least one traction vehicle, at least one supplementary vehicle coupled to the traction vehicle and a control device, wherein the supplementary vehicle has at least one supplementary braking device for generating a supplementary braking force, and wherein at least one of the control device, the traction vehicle configured for executing ([0039] – [0034], and [0058] – [0063].

As per claim 14, Benes disclose wherein at least two traction vehicles and at least two auxiliary vehicles are coupled together with the traction vehicles, and wherein the at least two auxiliary vehicles do not have a traction device, [0058] – [0059].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benes R et al. (DE – 102014219121, from IDS, Examiner disclosed English machined translation of description for rejection reference as applied to claims 1 and 5 (for claim 6) above, and further in view of Foerster et al. (US – 2016/0244073 A1).
As per claim 4, Benes discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the traction device for holding the traction vehicle at the standstill is operated in a holding operation mode and wherein the traction device is operated with a maximum value for torque, power, and/or speed, wherein the maximum value is less than a maximum torque, maximum power, and/or 
Foerster discloses Method for Controlling a Drive-Off Process of a Railway Vehicle comprising:
the traction device for holding the traction vehicle at the standstill is operated in a holding operation mode and wherein the traction device is operated with a maximum value for torque, power and/or speed (The invention concerns a method for controlling a drive-off process of an electrically driven vehicle, with which a holding torque necessary for preventing the vehicle from rolling back is determined, [0001] and A holding torque can be the minimum traction torque to be applied by the electric motor in order to prevent rolling back by the vehicle, for example on an upslope. In general, rolling against a direction of travel specified by a driver or an automatic control system can be considered to be rolling back [0013]), but fails to disclose wherein the maximum value is less than a maximum torque, maximum power, and/or maximum speed, wherein the maximum value is less than 10% of the maximum torque, maximum power, and/or maximum speed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the maximum value is less than a maximum torque, maximum power, and/or maximum speed, wherein the maximum value is less than 10% of the maximum torque, maximum power, and/or maximum speed, since it has been held that discovering optimum value of a result effective variable involves only routine skill in the art. MPEP – 2144.05, III. C.

As per claim 6, Benes discloses all the structural elements of the claimed invention but fails to explicitly disclose the traction device and an at least friction braking device are configured such that a coefficient of adhesion of the traction vehicle at standstill is at least 16.5%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the traction device and an at least friction braking device are configured such that a coefficient of adhesion of the traction vehicle at standstill is at least 16.5%, since it has been held that discovering optimum value of a result effective variable involves only routine skill in the art. MPEP – 2144.05, III. C.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Daemmig A et al. (DE – 102008018873),
B: Kinder et al. (US – 2003/0214185 A1),
C: McGarry et al. (US – 2007/0001629 A1),
D: Smith et al. (US – 2010/0194186 A1), and
E: Kumar et al. (US – 2017/0334414 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657